Citation Nr: 1302964	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  12-17 482	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability (strain), to include as being secondary to or aggravated by a service-connected left knee disorder.

2.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

3.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.  

4.  Entitlement to an increased evaluation for hypertension, currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for degenerative joint disease of the left knee, status post left medial meniscectomy with osteoarthritis, currently rated as 20 percent disabling.  

6.  Entitlement to an increased evaluation for coronary artery disease, currently rated as 30 percent disabling.

7.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from February 1972 to February 1976.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of December 2009, November 2010, and April 2012, by the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Petersburg, Florida.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2012; he indicated that he wanted a Board hearing at a local VA office (Travel Board).

Pursuant to 38 C.F.R. § 20.703 (2012), an appellant may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304 (2012).  A hearing on appeal will be granted if an appellant, or his representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2012).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2012), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing. 

Thus, in order to ensure full compliance with due process requirements, therefore, the RO must schedule such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2012).  The case is therefore REMANDED to the RO for the following development: 

The agency of original jurisdiction should schedule the Veteran for a hearing before the Board at the RO. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


